DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 6/17/22.  Claims 1, 3, 7, 9-14, 16, 18, and 20 were amended; claims 6, 8, and 21-31 were cancelled; claim 32 is newly added.  Claims 1-5, 7, 9-20, and 32 are presently pending and are presented for examination.

Response to Arguments
3.	Applicant’s arguments, see page 16 of Remarks, filed 6/17/22, with respect to the interpretation of the “recommendation request unit” under 35 U.S.C. 112(f) have been fully considered and are persuasive.  The interpretation of the “recommendation request unit” under 35 U.S.C. 112(f) has been withdrawn.
4.	Applicant’s arguments, see pages 17-18 of Remarks, filed 6/17/22, with respect to the rejections of claims 1-5, 7, 9-20, and 31 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Therefore, the previous grounds of rejection of claims 1-5, 7, 9-20, and 31 under 35 U.S.C. 112(b) have been withdrawn.  However, upon further consideration, new grounds of rejection of claims 1-5, 7, 9-20, and 32 under 35 U.S.C. 112 are made and presented in the following office action as necessitated by amendment.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication module” in claims 2, 16, 18.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1-5, 7, 9-20, and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 9, 13, 16, 18, and 20 recite that the controller is configured to determine a recommended course or a recommended option that matches the specific user and that is included in the recommendation rules, wherein the recommended course and the recommended option comprise at least one of “(i) a most frequent course and a most frequent option used by the specific user of the one or more users in the use environment”, however there is insufficient support for this feature in the originally filed disclosure.  Applicant cites paragraphs [0084] and [0466] as support for the newly added controller language which respectively recite “a frequently used option with respect to a specific time zone, a specific day, a specific weather condition, etc.” and “working moms have frequently used an allergy care course to protect health of a baby with a weak immune system and an option of tub washing for sanitary”.  Examiner respectfully disagrees that the cited passages provided by applicant provide adequate support for the newly amended controller language recited above.  The specification is silent with regard to a most frequent course/option, merely describing that the apparatus and its system “can be automatically varied to a frequently used option” [0084].  Moreover, the specification does not adequately describe the specific “use environment” that serves as basis for determining a most frequent course/option.  Absent any information/description regarding said recited features in the application as a whole, it is therefore determined that there is insufficient written description to inform a skilled artisan that applicant was in possession of the claimed invention as a whole. See MPEP 2163.            


10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1-5, 7, 9-20, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1,
	Independent claim 1 is an apparatus claims which positively recites the structural elements of a cabinet, drum, driver, controller, and display panel; however it is unclear what structural features are implied by the functional language of the controller configuration.  Claim 1 defines a controller being configured to “receive input from at least one of a camera, a microphone, a separate button, a portion of a button configured to communicate with an external terminal, a touch area of a touch panel, or a switch, the input being recognized as a request for a recommendation of a laundry treating course… based on reception of the input, recognize a specific user among the one or more users corresponding to the input based on comparing the input with at least one of an image, a voice, or user information of the one or more users”, however the claim does not positively recite any structure that provides the input to the controller.  The structural implication of the controller configuration for the apparatus is unclear, thereby rendering the scope of the claim unascertainable.  Clarification is required.
	Claim 1 recites that the controller is configured to determine a recommended course or a recommended option that matches the specific user and that is included in the recommendation rules, wherein the recommended course and the recommended option comprise at least one of “…(ii) a sequence-based course and a sequence-based option that correspond to one of the performance days or a day subsequent to the performance days according to the use sequence of the specific user” which renders the claim indefinite.  From the disclosure as a whole, one skilled in the art would have insufficient direction to program the controller of the laundry treating apparatus to determine a recommended sequence-based course/option according to recommendation rules stored therein.  The specification merely describes a “pattern predictive structure (use prediction formula B)” [¶0466-¶0473], but fails to disclose the specific algorithm to transform the controller to achieve the claimed function.  Moreover, it is unclear how the sequence-based course/option corresponds to “a day subsequent to the performance days”.  The scope of the claim is unascertainable and therefore rendered indefinite.  
Regarding claim 9,
	Independent claim 9 is an apparatus claims which positively recites the structural elements of a cabinet, drum, driver, controller, and display panel; however it is unclear what structural features are implied by the functional language of the controller configuration.  Claim 9 defines a controller being configured to “receive input from at least one of a camera, a microphone, a separate button, a portion of a button configured to communicate with an external terminal, a touch area of a touch panel, or a switch, the input being recognized as a request for a recommendation of a laundry treating course… based on reception of the input, recognize a specific user among the one or more users corresponding to the input based on comparing the input with at least one of an image, a voice, or user information of the one or more users”, however the claim does not positively recite any structure that provides the input to the controller.  The structural implication of the controller configuration for the apparatus is unclear, thereby rendering the scope of the claim unascertainable.  Clarification is required.
	Claim 9 recites that the controller is configured to determine a recommended course or a recommended option that matches the specific user and that is included in the recommendation rules, wherein the recommended course and the recommended option comprise at least one of “…(ii) a sequence-based course and a sequence-based option that correspond to one of the performance days or a day subsequent to the performance days according to the use sequence of the specific user” which renders the claim indefinite.  From the disclosure as a whole, one skilled in the art would have insufficient direction to program the controller of the laundry treating apparatus to determine a recommended sequence-based course/option according to recommendation rules stored therein.  The specification merely describes a “pattern predictive structure (use prediction formula B)” [¶0466-¶0473], but fails to disclose the specific algorithm to transform the controller to achieve the claimed function.  Moreover, it is unclear how the sequence-based course/option corresponds to “a day subsequent to the performance days”.  The scope of the claim is unascertainable and therefore rendered indefinite.  
	Lines 42-44 recite “wherein the controller is further configured to determine the recommended course or the recommended option before reception of information related to a use history of the specific user” which is indefinite because it contradicts the other previous controller language in the claim [see lines 32-39] explicitly defining that the recommended course/option is determined based on a use history of the specific user.  The scope of the claim is unascertainable and therefore rendered indefinite.
	Regarding claim 13,
	Independent claim 13 is an apparatus claims which positively recites the structural elements of a cabinet, tub, drum, water supply valve, drainage pump, driver, and controller; however it is unclear what structural features are implied by the functional language of the controller configuration.  Claim 13 defines a controller being configured to “receive input from at least one of a camera, a microphone, a separate button, a portion of a button configured to communicate with an external terminal, a touch area of a touch panel, or a switch, the input being recognized as a request for a recommendation of a laundry treating course… based on reception of the input, recognize a specific user among the one or more users corresponding to the input based on comparing the input with at least one of an image, a voice, or user information of the one or more users”, however the claim does not positively recite any structure that provides the input to the controller.  The structural implication of the controller configuration for the apparatus is unclear, thereby rendering the scope of the claim unascertainable.  Clarification is required.
	Claim 13 recites that the controller is configured to determine a recommended course or a recommended option that matches the specific user and that is included in the recommendation rules, wherein the recommended course and the recommended option comprise at least one of “…(ii) a sequence-based course and a sequence-based option that correspond to one of the performance days or a day subsequent to the performance days according to the use sequence of the specific user” which renders the claim indefinite.  From the disclosure as a whole, one skilled in the art would have insufficient direction to program the controller of the laundry treating apparatus to determine a recommended sequence-based course/option according to recommendation rules stored therein.  The specification merely describes a “pattern predictive structure (use prediction formula B)” [¶0466-¶0473], but fails to disclose the specific algorithm to transform the controller to achieve the claimed function.  Moreover, it is unclear how the sequence-based course/option corresponds to “a day subsequent to the performance days”.  The scope of the claim is unascertainable and therefore rendered indefinite.  
Regarding claim 16,
	Independent claim 16 is an apparatus claims which positively recites the structural elements of a cabinet, tub, drum, driver, water supply valve, drainage pump, communication module, and controller; however it is unclear what structural features are implied by the functional language of the controller configuration.  Claim 16 defines a controller being configured to “receive input from at least one of a camera, a microphone, a separate button, a portion of a button configured to communicate with an external terminal, a touch area of a touch panel, or a switch, the input being recognized as a request for a recommendation of a laundry treating course… based on reception of the input, recognize a specific user among the one or more users corresponding to the input based on comparing the input with at least one of an image, a voice, or user information of the one or more users”, however the claim does not positively recite any structure that provides the input to the controller.  The structural implication of the controller configuration for the apparatus is unclear, thereby rendering the scope of the claim unascertainable.  Clarification is required.
	Claim 16 recites that the controller is configured to determine a recommended course or a recommended option that matches the specific user and that is included in the recommendation rules, wherein the recommended course and the recommended option comprise at least one of “…(ii) a sequence-based course and a sequence-based option that correspond to one of the performance days or a day subsequent to the performance days according to the use sequence of the specific user” which renders the claim indefinite.  From the disclosure as a whole, one skilled in the art would have insufficient direction to program the controller of the laundry treating apparatus to determine a recommended sequence-based course/option according to recommendation rules stored therein.  The specification merely describes a “pattern predictive structure (use prediction formula B)” [¶0466-¶0473], but fails to disclose the specific algorithm to transform the controller to achieve the claimed function.  Moreover, it is unclear how the sequence-based course/option corresponds to “a day subsequent to the performance days”.  The scope of the claim is unascertainable and therefore rendered indefinite.
Regarding claim 18,
	Independent claim 18 is an apparatus claims which positively recites the structural elements of a cabinet, tub, drum, driver, water supply valve, drainage pump, communication module, power supply, and controller; however it is unclear what structural features are implied by the functional language of the controller configuration.  Claim 18 defines a controller being configured to “receive input from at least one of a camera, a microphone, a separate button, a portion of a button configured to communicate with an external terminal, a touch area of a touch panel, or a switch, the input being recognized as a request for a recommendation of a laundry treating course… based on reception of the input, recognize a specific user among the one or more users corresponding to the input based on comparing the input with at least one of an image, a voice, or user information of the one or more users”, however the claim does not positively recite any structure that provides the input to the controller.  The structural implication of the controller configuration for the apparatus is unclear, thereby rendering the scope of the claim unascertainable.  Clarification is required.
	Claim 18 recites that the controller is configured to determine a recommended course or a recommended option that matches the specific user and that is included in the recommendation rules, wherein the recommended course and the recommended option comprise at least one of “…(ii) a sequence-based course and a sequence-based option that correspond to one of the performance days or a day subsequent to the performance days according to the use sequence of the specific user” which renders the claim indefinite.  From the disclosure as a whole, one skilled in the art would have insufficient direction to program the controller of the laundry treating apparatus to determine a recommended sequence-based course/option according to recommendation rules stored therein.  The specification merely describes a “pattern predictive structure (use prediction formula B)” [¶0466-¶0473], but fails to disclose the specific algorithm to transform the controller to achieve the claimed function.  Moreover, it is unclear how the sequence-based course/option corresponds to “a day subsequent to the performance days”.  The scope of the claim is unascertainable and therefore rendered indefinite.
Regarding claim 20,
	Independent claim 20 is an apparatus claims which positively recites the structural elements of a drum, driver, cabinet, display panel, and controller; however it is unclear what structural features are implied by the functional language of the controller configuration.  Claim 20 defines a controller being configured to “receive input from at least one of a camera, a microphone, a separate button, a portion of a button configured to communicate with an external terminal, a touch area of a touch panel, or a switch, the input being recognized as a request for a recommendation of a laundry treating course… based on reception of the input, recognize a specific user among the one or more users corresponding to the input based on comparing the input with at least one of an image, a voice, or user information of the one or more users”, however the claim does not positively recite any structure that provides the input to the controller.  The structural implication of the controller configuration for the apparatus is unclear, thereby rendering the scope of the claim unascertainable.  Clarification is required.
	Claim 20 recites that the controller is configured to determine a recommended course or a recommended option that matches the specific user and that is included in the recommendation rules, wherein the recommended course and the recommended option comprise at least one of “…(ii) a sequence-based course and a sequence-based option that correspond to one of the performance days or a day subsequent to the performance days according to the use sequence of the specific user” which renders the claim indefinite.  From the disclosure as a whole, one skilled in the art would have insufficient direction to program the controller of the laundry treating apparatus to determine a recommended sequence-based course/option according to recommendation rules stored therein.  The specification merely describes a “pattern predictive structure (use prediction formula B)” [¶0466-¶0473], but fails to disclose the specific algorithm to transform the controller to achieve the claimed function.  Moreover, it is unclear how the sequence-based course/option corresponds to “a day subsequent to the performance days”.  The scope of the claim is unascertainable and therefore rendered indefinite.

Conclusion
12.	See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that is considered pertinent to applicant's disclosure, in particular:
US Pat. 8,976,126 to Kim et al.
US Pat. 9,531,860 to Yum et al.
US Pub. 2017/0175317 to Kim et al.
US Pub. 2003/0154560 to Behrens et al.
US Pub. 2015/0345068 to Coffman et al.
US Pub. 2002/0040505 to Tanaka et al.
US Pub. 2009/0007346 to Ha et al.
US Pat. 9,303,350 to Park et al.
	US Pub. 2005/0109070 to Kobayashi et al.
	US Pub. 2014/0018962 to Jung et al.
	US Pat. 9,453,299 to Park et al.	
US Pat. 9,412,038 to Koven et al.
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711